Appellant was convicted of the offense of violating the "prohibition law" (Code 1923, c. 167) by having whisky in his possession.
The prosecution was begun by "affidavit and warrant" in the county court. On appeal to the circuit court, the solicitor filed a "complaint," though same was unnecessary. Code 1923, §§ 3843, 4646.
The objections sought to be raised to the affidavit and warrant of arrest, the machinery by which the prosecution was set in operation, amounting to no more than that same were defective, came too late, when made for the first time in the circuit court. Gilbert v. State, 25 Ala. App. 169, 142 So. 682; Vinson v. State, 26 Ala. App. 48, 152 So. 259. It was not necessary that the affidavit be "signed," anyhow. Floyd v. State, 26 Ala. App. 385, 160 So. 557.
Appellant appeared, pleaded not guilty, and was fairly tried before a jury. They found him guilty. His purely technical quibbles cannot avail him here; it plainly appearing that no ruling that was made was of the slightest injury to him. It was the verdict of the jury that brought to him his grief.
The judgment of conviction, and all that follows, is affirmed.
Affirmed.